Citation Nr: 9931854	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1972.  He served in Vietnam from March 25, 1971 to 
January 22, 1972.  He was discharged under honorable 
conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A review of the veteran's service personnel records indicate 
that he entered active duty on August 31, 1970.  He served in 
Vietnam from March 22, 1971 to January 22, 1972.  His 
military occupational specialty (MOS) at that time was 
Seaman.  He was assigned to the 329th Transportation Company 
(Heavy Boat) (329th TC).  

During the development of this claim the RO requested 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In a request letter, dated in 
June 1998, the RO indicated that the veteran had been 
assigned to the 329th TC at DaNang from March 1971 to 
February 1972.  The USASCRUR response, received in February 
1999, includes Operational Reports - Lessons Learned for the 
5th Transportation Command, a parent unit of the 329th TC.

Upon review of this material the Board finds that further 
development may be useful.  The records relating to the 5th 
Transportation Command indicate that the 329th TC was a sub 
unit of a Transportation Terminal Battalion (Provisional) 
during the period that the veteran served in Vietnam.  The 
Board concludes that a further effort should be made to 
secure records specifically relating to the Transportation 
Terminal Battalion and the 329th TC (Heavy Boat).

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should prepare a new request to 
USASCRUR for the purpose of ascertaining 
if more specific unit records are 
available.  The RO should specifically 
request records pertaining to the 
Transportation Terminal Battalion 
(Provisional) of the 5th Transportation 
Command, and any available records 
pertaining to the veteran's unit, the 
329th Transportation Company (Heavy 
Boat).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence.

After the above requested actions have been completed, the RO 
should review the appellant's claim for service connection 
for PTSD.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain addition evidence.  
No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of the appellant's claim.  No 
additional action is required by the appellant until he 
receives further notification from VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












